Citation Nr: 0504477	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-13 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease L4-L5, L5-S1.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1977 to November 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The Albuquerque RO retains jurisdiction according 
to the July 2004 supplemental statement of the case.  



FINDING OF FACT

The veteran's back disability does not manifest with forward 
flexion of 30 degrees or less, or favorable ankylosis of the 
thoracolumbar spine, or associated objective neurologic 
abnormalities, or incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, or a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.



CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 20 
percent for degenerative disc disease L4-L5, L5-S1, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in June 2001, November 2001, and September 2003 
notice letters.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In all of the letters, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
The notices informed the veteran of VA's methodology for 
obtaining private records and Federal records.  Though the 
first two letters lacked the substantive standard for a claim 
for an increased rating, the September 2003 corrected that 
error.  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), continued to recognize that typically a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VA issued a June 2001 notice letter prior to the 
June 2002 rating decision.  As mentioned above, however, the 
veteran did not receive notice of the substantive standard 
concerning a claim for an increased rating until the 
September 2003 letter.  This latter letter, however, cured 
any defect as to content, and, timing relating to delivery of 
that content, and is harmless error.  

Although total content-complying notice provided to the 
veteran was not given prior to the first AOJ adjudication of 
the claim, after providing notice, the AOJ readjudicated the 
case and provided January 2004 and July 2004 supplemental 
statements of the case to the veteran.  The claimant has been 
presented with opportunities to submit evidence and argument 
in support of his claim, and to respond to VA notices.  Also, 
the veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In this case, VA obtained VA examinations in November 
2001 and April 2004.  Also of record is a January 2003 work-
related physical assessment performed by Allan F. Rickman, 
M.D.; treatment records from the El Paso VA Outpatient Clinic 
dated February 2002; and various lay statements from the 
veteran describing his symptoms.  Pursuant to the most recent 
VCAA notice, the veteran did not identify further records 
relevant to his claim.  As such, it appears that the 
requisite evidence has been obtained for the appeal.  

Further VA examination is not necessary in this case because 
the April 2004 assessment is sufficient, and recently 
conducted, which aids in assessing the current severity of 
the veteran's back disability.  

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

I.  Facts

At a November 2001 VA examination, the veteran related that 
he continued to have intermittent but daily pain in his 
lumbosacral (LS) spine.  He denied any radicular pain or 
numbness.  The veteran's back was worse with lifting, 
bending, or prolonged standing.  Heat and rest relieved 
discomfort, and the veteran did not take any medication at 
that time for his back.  A physical examination revealed 
moderate spasm of the LS spine, and mild tenderness.  The 
veteran flexed to 110 degrees with pain only at extremes of 
ranges of motion, with no change after repetitive use.  The 
veteran bent 20 degrees and twisted 45 degrees in either 
direction comfortably.  The veteran was diagnosed as having 
degenerative disc disease of the LS spine. 

A radiology report contained findings that the L5-S1 disc 
space was somewhat collapsed, and L4-5 a little bit narrowed 
as well. 

Both the veteran and his wife wrote letters following this 
examination declaring that it was insufficient.  A treatment 
report from the Albuquerque VAMC noted that the veteran used 
Motrin for low back pain with degenerative joint disease, 
which worked well.  The veteran received a prescription for 
Motrin 800 three times a day.

In a January 2003 statement, the veteran asserted that his 
back popped whenever he bent over or stood up, and flexion 
and extension was limited on a daily basis.  He stated that 
he could not stand for more than 10-15 minutes at a time due 
to a tingling sensation and pain in the low back.  The 
veteran could not sleep well due to the back pain and spasms.  

The veteran submitted a January 2003 examination report from 
Allan F. Rickman, M.D., of the orthopedic clinic at the 49th 
Medical Group of Holloman Air Force Base.  The veteran 
reported that he was told he had arthritis in his low back.  
He felt like he had more of a disability now than he did 
before.  The veteran recounted the November 2001 VA 
examination, and stated that he wanted another opinion 
because that examination had not reflected changes in his 
condition.  The veteran denied any type of radicular pain.  
He took Motrin with some relief.  

Dr. Rickman's physical examination indicated forward flexion 
to about 110 degrees, backward bending 20 degrees, side 
bending 20 degrees and equal bilaterally.  He had mild 
increased hypertonicity in the parspinus musculature, and 
moderate tenderness to palpation over the iliolumbar 
ligaments bilaterally (more so on the right than left).  The 
veteran had a negative standing forward flexion test, and no 
significant tenderness over the sciatic notches.  X-rays of 
the lumbosacral spine included flexion and extension views 
primarily due to the fact that the veteran felt like he got 
significant popping and shifting in his back on occasions.  
The x-rays revealed significant degenerative disc disease and 
degenerative joint disease of the lumbosacral spine primarily 
at the L4-5 and L5-S1 level, with near complete loss of the 
L5-S1 disc space.  There was no evidence, however, of 
spondylolisthesis or instability with flexion and extension.  
The examiner wanted the veteran to utilize a few visits to 
physical therapy to be placed into a spine stabilization 
program.  

This preceding assessment, according to a chronological 
record of medical care at the Family Practice Clinic of 
Holloman Air Force Base, was intended as a Physical for the 
veteran to be a firefighter.  

An April 2004 VA examination recorded that the veteran had 
constant mild to moderate low back pain on a daily basis, 
with flares on a daily basis, up to severe pain that lasted 
for at least one to two hours associated with 75% range of 
motion.  Flares of pain occurred with prolonged forward 
flexion, such as leaning over to tie shoes, prolonged sitting 
like in a long drive, and rough riding at work where as a 
forest service employee.  The veteran's recreation had been 
impacted in that he could no longer exercise or bowl.  
Activities of daily living had been unaffected.  The veteran 
denied numbness, bowel, and bladder complaints, as well as 
recurrent falling and unsteadiness.  Associated symptoms 
included stiffness and weakness, particularly worse in cold 
weather.  Pain improved with rest and ibuprofen 800 
milligrams.  The veteran had minimal impairment associated 
with flares of low back pain, which did not radiate down 
lower extremities.  

A physical examination found tenderness to palpation over the 
lumbar region.  The examiner recorded range of motion as 
follows:  Forward flexion 90 degrees; backward extension 30 
degrees; bilateral lateral flexion 30 degrees; and bilateral 
rotation 45 degrees.  The examiner stated that the estimated 
decreased range of motion with severe flares could not be 
assessed at this time, because he was not having a severe 
flare.  There was no additional decreased range of motion 
with repetitive use, or muscular atrophy.  The veteran had 
had no hospitalization in the past twelve months.  The 
examiner recorded, "baseline pain throughout the exam."  

An x-ray of the lumbar spine indicated the vertebral body 
height was preserved, with minimal osteophyte formation on an 
antero-lateral fashion throughout the lumbar spine.  There 
was narrowing of L4-5 and particularly of L5-S1 consistent 
with the presence of degenerative disc disease at these 
levels.  A vacuum phenomenon was present at the level of L5-
S1.  There was no evidence of spondylolysis or listhesis.  An 
MRI of the lumbar spine showed shallow left paracentral 
subarticular and foraminal disc protrusion at L5-S1 
displacing the L5-S1 nerve root, and central disc protrusion 
at L4-5 contributing to mild canal stenosis.  The veteran was 
diagnosed as having mild degenerative joint and disc disease 
of the lumbar spine.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. The governing norm in these exceptional cases is 
where the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, DC 5293 (2002).

Under rating criteria in effect prior to September 26, 2003, 
diagnostic code 5295 provides a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis					
	20

Under the revised regulations, intervertebral disc syndrome 
was evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

III.  Analysis

After a review of the evidence, and comparing it with the 
specific rating criteria set out above, the veteran is not 
entitled to a rating in excess of 20 percent at this time.  
It is noted at the outset that the RO has rated the veteran 
according to diagnostic code (DC) 5293 for degenerative disc 
disease, which remains the primary disease with a recent 
diagnosis of degenerative joint disease.  The version of DC 
5293 in effect (prior to September 23, 2002) when the veteran 
initially filed the claim for an increased rating is 
considered first.  

The medical evidence of record does not indicate that the 
veteran's back disability caused severe, recurring attacks, 
with only intermittent relief, reflective of a 40 percent 
evaluation, nor is there evidence of pronounced manifestation 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief 
reflective of a 60 percent evaluation.  Rather, the veteran 
stated that he did not experience radiculopathy or other 
neurological problems, and as such, the various treatment 
providers and VA examiners did not include neurological 
impairment in the diagnoses of the degenerative joint and 
disc disease.  

Additionally DC 5295 (in effect prior the September 2003 
change to the rating criteria) concerning severe lumbosacral 
strain and a 40 percent rating, does not mirror the recorded 
data of the veteran's low back disability.  That is, there is 
no evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Though recent diagnoses 
(as of 2003) have included degenerative joint disease, and 
radiographic evidence of narrowing of L4-5 and L5-S1, the 
veteran's lateral motion was 30 degrees bilaterally on the 
last VA examination.  According to Plate V, Range of Motion 
of the Thoracolumbar Spine, 38 C.F.R. § 4.71a, normal lateral 
flexion is 30 degrees.  The veteran's ranges of motion have 
been normal, with flexion around 110 degrees.  Plate V 
illustrates that normal flexion is to 90 degrees.  At the 
most recent VA examination, the veteran extended backwards 30 
degrees, which is also normal according to Plate V.  These 
ranges of motion do not qualify for compensation if the 
disability evaluation did not include pain, stiffness, and 
weakness.  As it is, the 20 percent disability evaluation, 
based on limitation of motion, already includes DeLuca 
factors, and as such, the veteran is not entitled to a 40 
percent rating under DC 5292.  As such, the veteran is not 
entitled to a 40 percent rating under this alternative DC.

It is also noted that veteran already has the maximum 
schedular of 20 percent under DC 5003 for arthritis without 
limitation of motion.  Otherwise, degenerative arthritis 
established by x-ray findings will be rated on limitation of 
motion under the appropriate diagnostic codes.  Prior to the 
instantiation of September 2003 changes, DC 5292 addressed 
limitation of motion with a 40 percent rating for severe.  

The rating criteria for disc disease changed, and again, the 
medical evidence of record does not meet the criteria for a 
rating in excess of 20 percent.  A 40 percent  evaluation 
requires incapacitating episodes (defined as a period of 
acute signs and symptoms due to disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician) having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Note (1).  The record does not reflect any such 
incapacitating episodes.  In fact, the April 2004 VA examiner 
noted that the veteran had had no episodes of incapacitation 
requiring loss of work or hospitalization in the past twelve 
months. 

Alternatively, disc disease may be assessed under the General 
Rating Formula for Diseases and Injuries of the Spine 
(effective September 23, 2003).  Also, the regulation 
instructs that degenerative arthritis of the spine is 
assessed under the General Rating Formula.  The medical 
findings do not reflect, however, the next highest rating for 
disability of the thoracolumbar spine (40 percent) because 
the veteran's forward flexion was not 30 degrees or less, nor 
is there favorable ankylosis of the entire thoracolumbar 
spine at this time.  Additionally, though the General Rating 
Formula provides that any associated neurologic abnormalities 
should be separately rated under an appropriate diagnostic 
code, again, the record lacks evidence that veteran currently 
suffers from associated neurologic abnormalities.  

A 30 percent evaluation under the General Rating Formula 
concerns flexion and ankylosis of the cervical spine.  The 
veteran, however, does not have a service-connected cervical 
spine disability at this point.  Though he has complained at 
various points of neck problems causing headaches, that is 
not part of this appeal, which is limited to an increased 
rating for a service-connected low back disability.  

Further, the currently assigned 20 percent disability 
evaluation contemplates any pain on motion, along with other 
factors of functional loss.  It is noted that the revised 
regulations and rating criteria for spine disabilities 
overtly take pain, stiffness, or aching into account.  As 
such, the 20 percent disability evaluation reflects the 
overall disability picture regarding the veteran's back at 
this time.  The findings and reported symptoms simply do not 
coincide with the mandated criteria for a higher rating.  

Because the 20 percent evaluation is proper and the veteran 
has not been frequently hospitalized, the application of the 
regular schedular standards is not impractical and an 
extraschedular is not in order at this time.  38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease L4-L5, L5-S1 is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


